Citation Nr: 1211744	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-36 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left rib fracture residuals.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran had active military service from February 1953 to February 1955.  He also had inactive duty for training on February 6 and 7, 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by a special expedited processing unit ("Tiger Team") of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which found that new and material evidence had not been presented sufficient to reopen a previously denied claim for service connection for a left rib fracture.  

The Board remanded the claim in August 2010 so that certain due process considerations could be addressed.  

The issues of entitlement to service connection for right hand carpal tunnel syndrome and loss of right thumb abduction and muscle atrophy, claimed as secondary to the Veteran's service-connected right radius fracture residual, being referred have been raised by the record (see March 2012 Written Brief Presentation), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of the now reopened service connection claim for left rib fracture residuals being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In an April 1980 decision, the RO denied the Veteran's claim of service connection for a left rib fracture; the Veteran was notified of this decision and of his appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.

2.  The evidence added to the record since the April 1980 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for left rib fracture residuals.


CONCLUSION OF LAW

Subsequent to the final April 1980 RO decision, new and material evidence has been received to reopen the claim of service connection for left rib fracture residuals.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regard to the Veteran's reopened claim in this case, the Board finds that new and material evidence has been submitted sufficient to reopen the above-mentioned claim previously denied in the April 1980 RO decision.  Thus, further discussion concerning those requirements is not necessary as this action is favorable to the Veteran, and it therefore cannot be prejudicial to him regarding this aspect of his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications filed after August 29, 2001, as was the case here, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The claim for service connection for a left rib fracture was most recently finally denied by the RO in April 1980.  The evidence of record at that time included the Veteran's August 1979 claim for compensation (VA Form 21-526), where, in part, he claimed to have fractured his left 11th rib in a training accident while with the Ohio Army National Guard.  He added that prior to submitting his claim he had not been aware that he was eligible for compensation.  An August 1970 Line of Duty Determination shows that the Veteran sustained an injury on February 7, 1970.  The accident summary ("Certificate") shows that the Veteran was struck by a moving M-42 vehicle.  The Veteran was admitted on February 7, 1970, into the emergency room at the Bethesda Hospital in Zanesville, Ohio with a provisional diagnosis of head injury and right arm injury.  A physical examination record associated with this admission shows that the Veteran was hit by a tank and knocked through a wall.  Chief injuries were noted to include his right upper extremity.  A September 5, 1970, X-ray report from Bethesda Hospital shows that chest examination noted that the ribs were "not unusual."  Treatment provided the Veteran at Bethesda Hospital includes that afforded him by Dr. M.R.K.  

The report of a January 1980 VA examination included a notation of no pain over the area of the 11th left rib fracture.  This reference to the left rib fracture appears to have been based solely on history provided by the Veteran.  

An April 1980 rating decision denied service connection for a rib fracture.  The rating decision found that though the Veteran had provided a history of a rib fracture incurred in a February 1970 accident, it was not shown that the Veteran incurred a rib fracture in the February 1970 inactive duty for training accident.  The Veteran was advised of this decision as part of a September 1980 notice letter.  The Veteran did not appeal this decision.  

The RO found that new and material evidence had not been submitted sufficient to reopen his claim for a left rib fracture in November 2006.  He perfected an appeal to this decision.  

Associated with the record after the April 1980 rating decision is a medical record completed by Dr. M.R.K.  This record, signed on July 29, 1970, includes diagnoses of fracture right radius at junction of distal and middle third, large laceration of the right thenar eminence, and, notably, fracture left 11th rib.  

As the previous final denial of service connection for a left rib disorder was premised on a finding that, in part, no rib fracture had occurred as a result of the February 1970 in-service injury, the evidence would have to show the presence of such a disorder.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 1980 RO decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a left rib disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds that above-cited private July 1970 medical evidence sufficiently demonstrates that the Veteran likely (as no intervening injury has either been shown to have occurred or reported), acknowledging it is dated approximately five months after, sustained a left rib fracture in February 1970.  In this regard, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, this new evidence, presumed to be credible, relates to unestablished facts of the Veteran having left rib fracture residuals not long after he claims to have incurred such an injury.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a left rib fracture.  

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.


ORDER

Having received new and material evidence to reopen a claim of entitlement to service connection for left rib fracture residuals, the appeal is granted to this extent only.





REMAND

The reopening of the claim of service connection for a left rib fracture triggers certain duty to assist provisions under the law, which must be met prior to de novo review of the claim.  The duty to assist includes obtaining relevant medical reports and examinations where indicated by the facts and circumstances of the individual case.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) ; see also 38 C.F.R. § 3.1(d).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty for training" includes, "duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under section 206 of title 37 or any other provision of law" or "special additional duties authorized for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service ) by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. § 3.6(d)(1),(2).  The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive duty for training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board notes that the Veteran's accredited representative noted, accurately, as part of a March 2012 Written Brief Presentation, that few of the Veteran's service treatment records are of record.  Review of the claims folder seems to show that only the report of a February 1955 separation examination report has been associated with the Veteran's claims folder.  The representative cited to a missing physical that the Veteran claims to have been afforded between 1970 and a 1976 car accident, as well as sick call records dated from 1970 to 1976.  Therefore, even though such records have been sought on at least two occasions, as this claim must be remanded anyway, VA should seek to obtain all available service treatment records associated with the Veteran's February 1970 inactive duty for training.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Here, an examination is needed to clarify whether or not the Veteran presently has left rib fracture residuals, and, if so, whether they are etiologically-related to his military service.  

In view of the foregoing, this matter is REMANDED to the RO for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain and associate with the claims file all service treatment records from his February 1970 period of inactive duty training with the Ohio Army National Guard (to include the 2nd Bn 174th Air Defense Artillery) from the National Personnel Records Center (NPRC).  If efforts to obtain the Veteran's service treatment records are unsuccessful through the NPRC, request such records from the Records Management Center (RMC), the National Archives and Records Administration (NARA), the Veteran's reserve unit, and/or other appropriate depository. 

Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  The Veteran must be afforded a VA orthopedic examination to determine the current nature and etiology of any left rib fracture residuals found to be present.  The claims folder must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies, to include X-rays, must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current left rib fracture residuals, if found to be present, are at least as likely as not caused by or had their onset during service, to include the accident the Veteran was involved in on February 7, 1970.  The Veteran's history of in-service treatment, and any other pertinent clinical findings of record (to include the July 29, 1970 medical record from Dr. M.R.K., which included a diagnosis of 11th left rib fracture), must be taken into account and discussed.  A complete rationale for all opinions must be provided.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2011).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO must take appropriate corrective action.

5.  Thereafter, the RO/AMC should readjudicate the Veteran's claim for entitlement to service connection for a left rib fracture.  If the issue on appeal remains denied, a Supplemental Statement of the Case (SSOC) should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


